DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendment filed September 8, 2022 has been entered. Claim 1 was amended. Claims 10-26 are withdrawn from consideration.  Claims 1-9 are under consideration in this Office Action.

Withdrawal of Rejections
3.	The rejection of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence et al., (WO 2014/138132 A2 (Verax Biomedical Inc.) 12 September 2014).
	Claim 9 is drawn to a polyclonal antibody produced by the method of claim 1. 
Lawrence et al., teach the pan-generic binding agent specifically binds a Gram-positive bacterial antigen. In some such embodiments, the pan-generic polyclonal antibody binds lipoteichoic acid (LTA). In some embodiments, the pan-generic binding agent specifically binds a Gram-negative bacterial antigen. In some such embodiments, the pan-generic polyclonal antibody binds a bacterial lipopolysaccharide structure (LPS). In some embodiments, at least one pan- generic binding agent specifically binds a Gram-positive bacterial antigen and at least one pan- generic binding agent specifically binds a Gram-negative bacterial antigen. In some embodiments, the pan-generic binding agent is capable of binding three or more genera of bacteria [para 5]. 
It is noted that MPEP 2113 (I)
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Therefore this product by process claim is not limited to the manipulations of the recited steps in claim 1, only by the structure implied by the steps. Lawrence et al., teach pan-generic polyclonal antibodies. 

Response to Arguments
5.	Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
Applicants argue that Lawrence’s method are those produced by the typical method of polyclonal antibody production however, such antibodies would not recognize other bacteria that have different epitopes. In response, Applicant’s is directed to MPEP 2113 (I) which clearly states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Therefore, applicants argument about the different in making the polyclonal antibody when the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore ,the  argument is not persuasive. 
Applicants argue the claimed resulting antibodies broadly detect the trait. Contrary to applicants argument, Lawrence et al., disclose  pan-generic polyclonal antibody binds lipoteichoic acid (LTA); pan-generic antibody which specifically binds a Gram-negative bacterial antigen; or the pan-generic polyclonal antibody binds a bacterial lipopolysaccharide structure (LPS).  Therefore, Lawrence clearly teach polyclonal antibodies broadly detect the trait such as lipoteichoic acid or lipopolysaccharides thereby showing the ability to broadly detect the trait.
Applicants argue that Lawrence’s antibodies merely detect a few epitopes associated only with a single immunogen in that class.  However, Lawrence’s polyclonal antibodies still meet the claim limitations. There is no limitations on the immunogens. 
Applicant also notes that Lawrence uses the term “multivalent” to mean something different than in the present application. However “multivalent” is not recited in rejected claim 9 or even claim 1. Thus, the argument about the definition is not persuasive and the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al., (WO 2014/138132 A2 (Verax Biomedical Inc.) 12 September 2014) in view of Lee et al., (US Patent Pub 20090092632 published April 2009; priority to March 2006).
The claims are drawn to a method of producing a polyclonal antibody targeted towards a particular trait of a microorganism, comprising the steps of: a) obtaining antigens specific to said trait from multiple different types of microorganisms expressing said trait wherein the microorganisms are bacteria; b) mixing said antigens to produce a mixed antigen; c) coupling said mixed antigen to a carrier protein to produce an immunogen; d) injecting said immunogen into an animal; and e) obtaining polyclonal antibodies targeted towards said trait from said animal.
Lawrence et al., disclose the production of polyclonal antibodies to a mixed antigen ‘trait’. Lawrence et al., teach the pan-generic binding agent specifically binds a Gram-positive bacterial antigen [para. 0005] thereby teaching instant claims 2 and 4.
 In some such embodiments, the pan-generic polyclonal antibody binds lipoteichoic acid (LTA); thereby teaching instant claim 2. In some embodiments, the pan-generic binding agent specifically binds a Gram-negative bacterial antigen [para. 005]; thereby teaching instant claims 3 and 4. In some such embodiments, the pan-generic polyclonal antibody binds a bacterial lipopolysaccharide structure (LPS) [para. 005]; thereby teaching instant claim 3. In some embodiments, at least one pan- generic binding agent specifically binds a Gram-positive bacterial antigen and at least one pan- generic binding agent specifically binds a Gram-negative bacterial antigen. In some embodiments, the pan-generic binding agent is capable of binding three or more genera of bacteria. In some embodiments, the linker is protein A, protein G, or protein L (para. [0005]).
Lawrence et al.,  disclose pan-generic antibodies useful in the devices and methods of the invention include a polyclonal antibody. The pan-generic antibodies may be from a mammalian species, including but not limited to rabbits, rodents (including mice, rats and guinea pigs), goats, pigs, sheep, camelids and humans; thereby teaching instant claims 6-7 [para. 0056]. Those skilled in the art are enabled to make any such antibody derivatives using standard art-recognized techniques [0057].  A pan-generic antibody that specifically binds a ligand forms an association with that ligand with an affinity of at least 10° M" 1, more preferably, at least 107 M" , even more preferably, at least 10s M~', and most preferably, at least 109 M"1 either in water, under physiological conditions, or under conditions which approximate physiological conditions with respect to ionic strength, e.g., 140 mM NaCl, and H, e.g., 7.2 [para. 0038]; thereby teaching claim 8. Most preferably, the pan-generic antibodies of the present invention are polyclonal antibodies. Generation of polyclonal antibodies is well within the knowledge of one of ordinary skill in the art of biology. A number of procedures are useful in producing antibodies to the desired unique target antigens. Traditional immunization and harvesting techniques will result in the creation of polyclonal antibodies directed against the common determinants of the target bacterial species including pan-generic determinants such as LPS and LTA; thereby teaching instant claims 2-3. The pan-generic determinants such as LPS and LTA;
Lawrence et al., (paras.[0039], [0057]) disclose the standard method of polyclonal antibody production. 
While Lawrence et al., teach a method of producing a polyclonal antibody targeted towards a particular trait of a microorganism, comprising the steps of: a) obtaining antigens specific to said trait from multiple different types of microorganisms expressing said trait wherein the microorganisms are bacteria; d) injecting said immunogen into an animal; and e) obtaining polyclonal antibodies targeted towards said trait from said animal; Lawrence does not specifically recite mixing said antigens to produce a mixed antigen; and coupling said mixed antigen to a carrier protein to produce an immunogen.
Lee et al., teach Methods for preparing complex multivalent immunogenic conjugates that include simultaneously reacting a plurality or immunogenic-distinct polysaccharides with at least one protein to make the complex multivalent immunogenic conjugates [abstract]. Administration of multi-valent (or combination) vaccines, which contain multiple vaccines, has become more prevalent recently due to economic and logistic advantages as well as better patient compliance in field application [para 0024].  The methods describe the preparation of multivalent conjugate vaccines by utilizing simultaneous conjugation reactions in a single reaction mixture or batch that includes at least two immunogenic-distinct polysaccharides. This single-batch simultaneous reaction eliminates the need for multiple parallel synthesis processes for each polysaccharide vaccine conjugate component as employed in conventional methods for making multivalent conjugate vaccines. In other words, according to conventional methods each individual polysaccharide conjugate component is prepared by a separate process, and then the resulting individual polysaccharide conjugate components are mixed together into a single dosage formulation. Synthesizing multivalent conjugates and vaccines according to the presently disclosed inventive methods will significantly reduce the costs of production and facilitate field application of vaccination, thus greatly promoting the public health [para 83].  
Suitable polysaccharides for use in the preferred embodiments include polysaccharides and oligosaccharides from encapsulated bacteria. The polysaccharides and oligosaccharides can be from any source, for example, they can be derived from naturally-occurring bacteria, genetically engineered bacteria, or can be produced synthetically. The polysaccharides and oligosaccharides can be subjected to one or more processing steps prior to activation [para 99].  Polysaccharides and oligosaccharides for use in preferred embodiments include pneumococcal polysaccharides; meningococcal polysaccharides,  Haemophilus influenzae type b polysaccharide, group B streptococcal polysaccharides and Salmonella typhi Vi polysaccharide. Gram (−) bacterial lipopolysaccharides and lipooligosaccharides and their polysaccharide and oligosaccharide derivatives, and viral polysaccharides and oligosaccharides can also be employed [para. 100].  The activated polysaccharide or oligosaccharide is coupled to a protein to yield a conjugate vaccine. Suitable proteins include keyhole limpet hemocyanin (KLH) [para 110]; thereby teaching instant claim 5. Conjugates prepared according to the preferred embodiment are administered to a subject in an immunologically effective dose in a suitable form to prevent and/or treat infectious diseases. The term “subject” as used herein, refers to animals, such as mammals. For example, mammals contemplated include humans, primates, dogs, cats, sheep, cattle, goats, pigs, horses, mice, rats, rabbits, guinea pigs, and the like. The terms “subject”, “patient”, and “host” are used interchangeably. As used herein, an “immunologically effective” dose of the conjugate vaccine is a dose which is suitable to elicit an immune response [para. 130]. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Lee et al’s obtaining specific antigens and injection steps to Lawrence’s method of polyclonal antibody production in order to provide a single complex multivalent immunogenic conjugate composition which has become more prevalent recently due to economic and logistic advantages. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the multiple antigens into a single composition for administration because it significantly reduce the costs of production and facilitates application. Furthermore, no more than routine skill would have been required to produce polyclonal antibodies using LPS and LTA when Lee explicitly teach using Gram (−) bacterial lipopolysaccharides and lipooligosaccharides antigens. Finally it would have been prima facie obvious to combine the invention of Lawrence and Lee et al., to advantageously achieve individual antigen-conjugate components mixed together into a single dosage formulation.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of producing polyclonal antibodies; where there is no change in the respective function of the antigens or the produced polyclonal antibodies, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
7.	Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
Applicant disagrees that the combination of Lawrence and Lee renders the claimed invention obvious. However, based upon the evidence of record, the Office shows it would have been prima facie obvious at the time of applicants’ invention to apply Lee et al’s obtaining specific antigens and injection steps to Lawrence’s method of polyclonal antibody production in order to provide a single complex multivalent immunogenic conjugate composition which has become more prevalent recently due to economic and logistic advantages.
Applicants argue, without proving any scientific evidence, that it is generally accepted in the field that using a cocktail of antigens is counter-productive due to competition by antigens. In this case, Lee et al., clearly teach the preparation of multivalent conjugate vaccines by utilizing simultaneous conjugation reactions in a single reaction mixture that includes at least two immunogenic-distinct polysaccharides. This single-batch simultaneous reaction eliminates the need for multiple parallel synthesis processes as employed in conventional methods for making multivalent conjugate vaccines. Lee et al., states that as compared to conventional methods where each individual polysaccharide conjugate component is prepared; Synthesizing multivalent conjugates and vaccines will significantly reduce the costs of production and facilitate field application of vaccination, thus greatly promoting the public health [para 83].  Therefore, Lee et al., clearly teach the skill in the art, the specific steps for multivalent conjugate vaccines by utilizing simultaneous conjugation reactions in a single reaction mixture; and multiple benefits and advantages for said process.
Applicants argue about Lawrence’s method of polyclonal antibody production. In response to applicant's arguments against the Lawrence reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, one of ordinary skill in the art would have a reasonable expectation of success by incorporating the multiple antigens into a single composition for administration because it significantly reduce the costs of production and facilitates application.

In response to applicant's argument that Lee et al., teach mixing said antigens to produce a mixed antigen; c) coupling said mixed antigen to a carrier protein to produce an immunogen; d) injecting said immunogen into an animal; and e) obtaining polyclonal antibodies targeted towards said trait from said animal; while Lawrence teach obtaining antigens specific to said trait from multiple different types of microorganisms expressing said trait wherein the microorganisms are bacteria; injecting said immunogen into an animal; and obtaining polyclonal antibodies targeted towards said trait from said animal;
 the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The claims are drawn to a method of producing a polyclonal antibody targeted towards a particular trait of a microorganism, comprising the steps of: a) obtaining antigens specific to said trait from multiple different types of microorganisms expressing said trait wherein the microorganisms are bacteria; b) mixing said antigens to produce a mixed antigen; c) coupling said mixed antigen to a carrier protein to produce an immunogen; d) injecting said immunogen into an animal; and e) obtaining polyclonal antibodies targeted towards said trait from said animal. Lawrence et al., in view of Lee et al., teach each and every step and provide clear motivation to incorporate the steps of Lee et al.
Applicants assert that Lee’s multivalent immunogenic conjugates production process in Lawrence’s methods of antibody production would still result in antibodies that target a specific antigen, teichoic acid or lipopolysaccharide which are the same antigens instantly claimed.  The prior art teaches steps a)-e) to obtain polyclonal antibodies targeted toward the trait of gram negative or gram positive bacteria just as required by the claims.  Therefore, none of applicants arguments are persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
8.	Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al., (WO 2014/138132 A2 (Verax Biomedical Inc.) 12 September 2014) in view of Crum et al., (US Pat Pub 20170368113 published Dec 2017; priority to June 23, 2016)
The claims are drawn to a method of producing a polyclonal antibody targeted towards a particular trait of a microorganism, comprising the steps of: a) obtaining antigens specific to said trait from multiple different types of microorganisms expressing said trait wherein the microorganisms are bacteria; b) mixing said antigens to produce a mixed antigen; c) coupling said mixed antigen to a carrier protein to produce an immunogen; d) injecting said immunogen into an animal; and e) obtaining polyclonal antibodies targeted towards said trait from said animal.
Lawrence et al., has been discussed above as teaching a method of producing a polyclonal antibody targeted towards a particular trait of a microorganism, comprising the steps of: a) obtaining antigens specific to said trait from multiple different types of microorganisms expressing said trait wherein the microorganisms are bacteria; d) injecting said immunogen into an animal; and e) obtaining polyclonal antibodies targeted towards said trait from said animal; Lawrence does not specifically recite mixing said antigens to produce a mixed antigen; and coupling said mixed antigen to a carrier protein to produce an immunogen.
Crum et al., teach administering to the subject an effective amount of a hyperimmunized egg product [para. 6]. The hyperimmunization procedure recites: 1. Selecting one or more immunogenics; and 2. Various genera of the class Aves, such as chickens (Gallus domesticus), turkeys, and ducks, produce antibodies in blood and eggs against immunogens that cause avian diseases, as well as against other immunogens [para47]. Crum et al., teach a method of passive immunization of a mammal that comprises parenterally administering purified antibody obtained from the eggs of an avian that has been immunized against the corresponding antigen, and wherein the mammal has acquired immunity to the eggs [para. 48].
Eliciting an immune response in the egg-producing animal by primary immunization [para 60].  Any immunogenic or combination of immunogens may be employed as a vaccine. The immunogenics can be bacterial or any other substances to which the immune system of an egg-producing animal will respond [para. 64].  Although only a single immunogen may function as the vaccine for the method of the invention, one preferred vaccine is a mixture of polyvalent bacterial and fungal immunogens selected from the following immunogenic families: the enteric bacilli and bacteroides, pneumococci, Pseudomonas, Salmonella, Streptococci, bacilli, Staphylococci, Neisseria, Clostridia, Mycobacteria [para 64].  Once the egg-producing animals have been sufficiently hyperimmunized, it is preferred that the eggs from these animals are collected and processed to produce a hyperimmunized egg product in administrable form. Subsequently, the hyperimmunized egg product can be administered to the subject [para 73].  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Crum et al’s obtaining specific antigens and injection steps to Lawrence’s method of polyclonal antibody production in order assemble multiple combinations of chemical building blocks for producing a population of molecules with diversity. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the multiple antigens into a single composition for administration because it improves the efficacy of the hyperimmunized egg product which contains the polyclonal antibodies. Furthermore, no more than routine skill would have been required to produce polyclonal antibodies.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of producing polyclonal antibodies; where there is no change in the respective function of the antigens or the produced polyclonal antibodies, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
9.	Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
Applicants argue  the cited prior art fails to disclose or suggest all of the elements of the claimed invention, and there was no motivation to combine the cited references and no reasonable expectation of success of arriving at the claimed invention. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lawrence et al., teach a method of producing a polyclonal antibody targeted towards a particular trait of a microorganism, comprising the steps of: a) obtaining antigens specific to said trait from multiple different types of microorganisms expressing said trait wherein the microorganisms are bacteria; d) injecting said immunogen into an animal; and e) obtaining polyclonal antibodies targeted towards said trait from said animal; and Crum et al., teach  mixing said antigens to produce a mixed antigen; and coupling said mixed antigen to a carrier protein to produce an immunogen. Therefore, each limitation is clearly taught. In this case, it would have been prima facie obvious at the time of applicants’ invention to apply Crum et al’s obtaining specific antigens and injection steps to Lawrence’s method of polyclonal antibody production in order assemble multiple combinations of chemical building blocks for producing a population of molecules with diversity.
The claimed methods entail producing a mixed antigen (comprising a mixture of several antigens), binding this mixed antigen to a carrier protein, injecting said immunogen into an animal, and then obtaining polyclonal antibodies (plural) from the animal. That is, an admixture of antigens is used, and a mixture of antibodies is obtained (i.e., each individual antigen of the mixed antigen will prompt the creation of different antibodies. The Office points to Crum teaching of a mixture of polyvalent bacterial and fungal immunogens selected from the following immunogenic families: the enteric bacilli and bacteroides, pneumococci, Pseudomonas, Salmonella, Streptococci, bacilli, Staphylococci, Neisseria, Clostridia, Mycobacteria are mixed to produce mixed antigens; just as instantly claimed. Lawrence taught coupling said antigen to a carrier protein to produce an immunogen. Crum et al., teach injecting said immunogen into an animal, and then obtaining polyclonal antibodies (plural) from the animal. Crum et al., teach once the egg-producing animals have been sufficiently hyperimmunized, it is preferred that the eggs from these animals are collected and processed to produce a hyperimmunized egg product including the polyclonal antibodies in administrable form. 
Again, Applicants argue about the resulting antibodies would target a specific immunogen, rather than generally recognizing bacteria with that trait. Yet, the instant claims define trait as cell morphology, class, order family, genus of species. Therefore, if the polyclonal antibody is targeted toward the trait of bacterial species, bacterial genus, bacteria with cocci morphology; then the obtained polyclonal antibody meets the claimed limitations. Therefore, applicants arguments are not found persuasive and the rejection is maintained.



Pertinent Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 20140050741 teach  synthetic lipoteicoic acid (LTA) mimetics which are useful as vaccine components. Greenblatt et al., (WO2000027410) teach Selecting immunogens and Eliciting an immune response in the egg-producing animal by primary immunization. One preferred vaccine is a mixture of polyvalent bacterial and viral antigens selected from the following antigen families: the enteric bacilli and bacteroides, Pneumococci, Pseudomonas, Salmonella, Streptococci, Bacilli, Staphylococci, Neisseria, Clostridia, Mycobacteria, Actinomycetes Chlamydiae, and Mycoplasma. Then administering to said animal an effective amount of an egg product wherein the egg product is obtained from an egg-producing animal which has been hyperimmunized with an immunogenic vaccine. Polyclonal IgY antibodies from chicken egg yolks Schade et al., Oct. 1991. ATLA. Vol. 19, Issue 4: pages 403-419.

Conclusion
10. 	No claims allowed.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645